MEMORANDUM **
Appellant Proud (“Proud”) appeals the district court’s grant of summary judgment in favor of Contra Costa Community College District (“District”), on Proud’s Ti-tie IX claim, alleging sexual harassment. Proud’s evidence of deliberate indifference and clearly unreasonable actions include the District’s questioning of the alleged harasser three weeks after she complained, the fact that the investigation took nearly six months to complete, and the fact that the District’s representative recognized that the harassment would probably continue. Proud has raised genuine issues of material fact as to whether the District’s response to and investigation of her sexual harassment complaint was “deliberately indifferent” and “clearly unreasonable.” See Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 739-40 (9th Cir.2000). In the face of disputed factual issues, the district court is precluded from granting summary judgment. Little v. Windermere Relocation, Inc., 265 F.3d 903, 914 (9th Cir.2001).
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.